Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 1 of 18 PageID #: 9990




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


ROXUL USA., INC.,

                 Plaintiff,              C.A. NO. 17-CV-01258-MAK
            v.
                                         REDACTED VERSION
ARMSTRONG WORLD INDUSTRIES, INC.,

                 Defendant,


   JOINT APPENDIX OF EXHIBITS IN SUPPORT OF MOTIONS FOR SUMMARY
     JUDGMENT, STATEMENT OF UNDISPUTED FACTS, AND MOTIONS TO
                     EXCLUDE EXPERT TESTIMONY
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 2 of 18 PageID #: 9991




 Ex. No.     Date                        Description                        Appendix Pages
    1       undated    Screenshot of                                        JA00001-JA00001
                       https://www.businesswire.com/news/home/201
                       80926005660/en/USG-Corporation-
                       Stockholders-Approve-Acquisition-Knauf.
    2      undated     Screenshot of                                        JA00002-JA00005
                       https://www.certainteed.com/about-certainteed/
    3      undated     Screenshot of                                        JA00006-JA00006
                       https://www.interiorsandsources.com/news/desi
                       gn-news/news-
                       detail/articleid/4403/title/certainteed-increases-
                       its-line-of-interior-and-exterior-building-
                       products
    4      undated     Screenshot of                                        JA00007-JA00007
                       https://www.usg.com/content/usgcom/en/about-
                       usg/company-overview/history-of-usg.html
    5      undated     Armstrong document titled “A History of              JA00008-JA00018
                       Armstrong”
    6      10/3/2006   Armstrong agreement with Interior Supply             JA00019-JA00026
                       (Columbus) [REDACTED]
    7      11/1/2006   Armstrong “Exclusive Distribution Agreement”         JA00027-JA00034
                       with Ceiling Supply, Inc. [REDACTED]
    8      12/2006     Armstrong “Non-Exclusive Distribution                JA00035-JA00044
                       Agreement” with Ceilings Systems
                       Distributors, Inc. – Youngstown
                       [REDACTED]
    9      12/2006     Armstrong agreement with Ceiling Systems             JA00045-JA00055
                       Distributors [REDACTED]
   10      12/2006     Armstrong agreement with Architectural               JA00056-JA00066
                       Interior Products [REDACTED]
   11      4/30/2007   Armstrong “Non-Exclusive Distribution                JA00067-JA00075
                       Agreement” with Kamco Supply Corporation
                       [REDACTED]
   12      8/1/2007    Armstrong agreement with Acoustech Supply,           JA00076-JA00085
                       Inc. [REDACTED]
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 3 of 18 PageID #: 9992




 Ex. No.     Date                        Description                    Appendix Pages
   13      2/22/2008    Armstrong agreement with Home Acres             JA00086-JA00097
                        Building Supply Company, with cover letter
                        dated February 25, 2008 [REDACTED]
   14      5/12/2008    Armstrong “Non-Exclusive Distribution           JA00098-JA00111
                        Agreement” with Marjam Supply Company,
                        Inc. [REDACTED]
   15      11/1/2008    Armstrong agreement with A&D Supply, Inc.       JA00112-JA00122
                        [REDACTED]
   16      12/18/2009   Armstrong agreement with Westmont Interior      JA00123-JA00133
                        Supply House [REDACTED]
   17      12/31/2010   Armstrong agreement with Acoustical             JA00134-JA00143
                        Specialties & Supply, Inc. [REDACTED]
   18       4/5/2011    KeyBanc Capital Markets, Inc. report relating   JA00144-JA00165
                        to USG Corporation
   19        5/2011     Armstrong presentation titled “ABP Americas     JA00166-JA00191
                        Competitive Landscape” [REDACTED]
   20      7/22/2011    Ducker Worldwide presentation titled            JA00192-JA00285
                        “Suspended Ceiling Opportunity In North
                        America | Final Report”
   21      12/12/2011   Armstrong presentation titled “ABP Global       JA00286-JA00316
                        Channel Strategy | Executive Development
                        Program Project” [REDACTED]
   22      12/31/2011   PDF printout of Excel workbook summarizing      JA00317-JA00368
                        Armstrong Gold Circle rebates for 2011
                        (original document produced in native
                        Microsoft Excel format) [REDACTED]
   23      1/30/2012    Email re “Updated BP Apollo. Rockfon in         JA00369-JA00392
                        North America,” and attachment, Rockfon
                        presentation titled “Business Plan Apollo”
   24      3/17/2012    Email from V. Grizzle to D. Cookson, C.         JA00393-JA00393
                        Chiappone – “Re: OC”
   25      3/17/2012    Email from V. Grizzle to. M. Espe, T. Mangas    JA00394-JA00394
                        – “FYI”
   26      3/28/2012    Armstrong Internal PowerPoint Presentation,     JA00395-JA00408
                        “Armstrong Building Products Americas
                        Strategic Plan” [REDACTED]




                                             3
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 4 of 18 PageID #: 9993




 Ex. No.     Date                        Description                      Appendix Pages
   27      5/29/2012    Armstrong presentation titled “Armstrong          JA00409-JA00468
                        Building Products Americas Strategic Plan
                        Discussion” [REDACTED]
   28      6/22/2012    Armstrong Internal PowerPoint Presentation,       JA00469-JA00525
                        “ABP Strategic Plan” [REDACTED]
   29      6/22/2012    Armstrong Internal PowerPoint Presentation,       JA00526-JA00587
                        “ABP Strategic Plan” [REDACTED]
   30      7/26/2012    Armstrong Internal PowerPoint Presentation,       JA00588-JA00602
                        “ABP North American Coverage”
                        [REDACTED]
   31      9/13/2012    Email from N. Taraborelli to P. Corr, M. Olson,   JA00603-JA00603
                        et al. – “Develop Competitive Marketing
                        Strategy for Rockfon US”
   32      12/31/2012   PDF printout of Excel workbook summarizing        JA00604-JA00642
                        Armstrong Gold Circle rebates for 2012
                        (original document produced in native
                        Microsoft Excel format) [REDACTED]
   33      1/24/2013    Conference Report re “Team Rockfon -              JA00643-JA00647
                        Roundtable Discussion”
   34       2/1/2013    Email from D. Cookson to BPCOMMERCIAL             JA00648-JA00648
                        – “Rockfon News”
   35       3/1/2013    Email from V. Grizzle to D. Cookson, M.           JA00649-JA00653
                        Cook, et al. – “Rockfon Initiative”
   36      3/27/2013    Unpublished opinion in Gilley v. Atlantic         JA00654-JA00665
                        Richfield Corp (Case 3:98-cv-00132-BTM-
                        JMA Document 167)
   37      6/24/2013    Email from Chris Marshall attaching signature     JA00666-JA00667
                        page of agreement with Gypsum Supply
                        Company, Inc.
   38      6/24/2013    Rockfon Distribution Agreement with Gypsum        JA00668-JA00686
                        Supply Company, Inc.
   39      7/19/2013    Deutsche Bank Markets Research report re          JA00687-JA00731
                        Armstrong
   40      8/19/2013    Rockwool NASDAQ OMX Nordic Exchange               JA00732-JA00733
                        Release re “The ROCKWOOL Group acquires
                        the American ceiling company Chicago
                        Metallic Corporation”



                                             4
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 5 of 18 PageID #: 9994




 Ex. No.     Date                        Description                     Appendix Pages
   41      9/13/2013    Email exchange re “Rockfon Update”               JA00734-JA00735
   42      10/24/2013   Email from P. Corr to F. Pasquerello – “RE:      JA00736-JA00738
                        Rockfon and Acousti”
   43      10/25/2013   Email from P. Corr to D. Cookson, M. Olson –     JA00739-JA00739
                        “Conversation with Grant”
   44      10/25/2013   Email from P. Corr to G. Ellis, D. Cookson, M.   JA00740-JA00740
                        Olson – “Contract Language”
   45      10/31/2013   Letter from Home Acres Building Supply to        JA00741-JA00743
                        Armstrong General Counsel – “Re: Distribution
                        Agreement, effective as of February 22, 2008
                        (“Distribution Agreement”), by and between
                        Home Acres Building Supply Company, LLC,
                        a Michigan limited liability company
                        (“HABS”), and Armstrong World Industries,
                        Inc., a Pennsylvania corporation
                        (“Armstrong”), and Non-Exclusive Distribution
                        Agreement, effective as of July 24, 2009
                        (“Non-Exclusive Distribution Agreement” and
                        together with the Distribution Agreement, the
                        “Agreements”), by and between HABS and
                        Armstrong”
   46      11/4/2013    Email from Douglas Bernard re “October           JA00744-JA00745
                        Month End Bullet Points”
   47      11/11/2013   Letter from Chris Marshall to James              JA00746-JA00746
                        Gabelbauer re Termination of Rockfon
                        Distribution Agreement with Gypsum Supply
                        Co.
   48      12/3/2013    Email from F. Pasquerello to P. Corr – “RE:      JA00747-JA00752
                        Acousti Meeting Logistics”
   49      12/4/2013    Minutes of the CMC/G Board of Directors          JA00753-JA00757
                        Meeting held on 2013-12-04
   50      12/6/2013    Email from P. Corr to J. Niedzolkowski, J.       JA00758-JA00758
                        Seeley – “RE: Rockphon Update……”
   51      12/31/2013   PDF printout of Excel workbook summarizing       JA00759-JA00794
                        Armstrong Gold Circle rebates for 2013
                        (original document produced in native
                        Microsoft Excel format) [REDACTED]
   52      1/10/2014    Armstrong presentation re “Americas Go-to-       JA00795-JA00815
                        Market Discussion” [REDACTED]


                                             5
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 6 of 18 PageID #: 9995




 Ex. No.     Date                        Description                      Appendix Pages
   53      1/13/2014   Email from V. Grizzle to B. Elliot– “ABPCOM        JA00816-JA00824
                       Quarterly Update” [REDACTED]
   54      2/27/2014   Minutes of the CMC/G Board of Directors            JA00825-JA00837
                       Meeting held on 2014-02-27
   55      3/3/2014    Armstrong “Distribution Agreement” with JP         JA00838-JA00846
                       Hart Lumber Company LLC [REDACTED]
   56      3/21/2014   Letter from D. Cookson to G.M. Callahan, Jr.,      JA00847-JA00849
                       President of Gypsum Management and Supply,
                       Inc. – “Re: Request for Consent to Assign to
                       New Ownership the Distribution Agreement
                       Dated February 16, 2017, Between Armstrong
                       World Industries, Inc., and Gypsum
                       Management and Supply, Inc., on behalf of
                       itself and all its subsidiaries listed on
                       Attachment A thereto”
   57      3/31/2014   Armstrong document titled “Distribution Model      JA00850-JA00851
                       SWOT” [REDACTED]
   58      5/2/2014    RX-NA Investment Request, Project Name             JA00852-JA00860
                       “Pre-project RFN-line TOR: Apollo”
                       [REDACTED]
   59      5/16/2014   Email from Steve Noeth re “Board Meeting           JA00861-JA00869
                       Input,” attaching Rockfon slides, first slide
                       “Competition Overview”
   60      5/19/2014   Armstrong presentation re “ABP Americas            JA00870-JA00898
                       Strategic Plan 2015-2017” [REDACTED]
   61      5/21/2014   Transcript, Armstrong World Industries, Inc.       JA00899-JA00942
                       Analyst/Investor Day
   62      5/27/2014   Email from Cory Nevins re “Roxul Meeting,”         JA00943-JA00951
                       attaching Rockfon presentation titled
                       “Roxul/Rockfon Meeting”
   63      5/28/2014   Rockfon presentation, no cover page (first slide   JA00952-JA00972
                       re “North American Commercial Ceiling
                       Market Size”)
   64      6/19/2014   Email from D. Cookson to V. Grizzle, C.            JA00973-JA00977
                       Chiappone, et al. – “RE: #2871 Armstrong
                       Dakota for GOGO Wireless, Rockfon Tropic
                       order cancelled!” [REDACTED]




                                             6
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 7 of 18 PageID #: 9996




 Ex. No.     Date                        Description                     Appendix Pages
   65      7/16/2014    Letter from Armstrong to J.F. Geary,             JA00978-JA00988
                        Interior/Exterior Building Supply, L.P. – “New
                        [REDACTED] Distribution Agreement
                        Interior/Exterior Building Supply - Jackson,
                        MS”; Armstrong “Distribution Agreement”
                        with Interior/Exterior Building Supply, LP
                        effective 7/11/2014 (enclosure) [REDACTED]
   66      7/28/2014    Declaration of John Medio in CertainTeed v       JA00989-JA00991
                        Aiken
   67       8/2014      Freedonia Industry Study #3204 re “Ceilings”     JA00992-JA01256
   68      8/14/2014    Email exchange re “presentation,” attaching      JA01257-JA01289
                        Rockfon draft presentation titled “ROCKFON
                        North America & Far East”
   69      9/25/2014    Minutes of the CMC/G Board of Directors          JA01290-JA01295
                        Meeting held on 2014-09-25 [redacted by
                        Plaintiff]
   70      10/16/2014   CMC/G Investment Request, Project Name           JA01296-JA01369
                        “Grid Competitive Packaging”
   71      11/10/2014   Email from F. Pasquerello to P. Corr – “FW:      JA01370-JA01372
                        Cemex and Rockfon”
   72      11/14/2014   Armstrong “Distribution Agreement” with          JA01373-JA01382
                        Engler, Meist & Justus, Inc. [REDACTED]
   73      12/11/2014   Rockfon presentation titled “ROCKFON| North      JA01383-JA01401
                        American and Apollo”
   74      12/16/2014   Rockwool (CFO Gilles Maria, VP Thorkild          JA01402-JA01449
                        Diness Jensen) presentation titled “The
                        Rockwool Group - roadshow presentation”
   75      12/19/2014   Minutes of the CMC LLC Board of Directors        JA01450-JA01459
                        Meeting held on 2014-12-19
   76      12/31/2014   PDF printout of Excel workbook summarizing       JA01460-JA01495
                        Armstrong Gold Circle rebates for 2014
                        (original document produced in native
                        Microsoft Excel format) [REDACTED]
   77        2015       Armstrong Internal PowerPoint Presentation,      JA01496-JA01522
                        “2015 Distribution Initiatives” [REDACTED]
   78       2/2015      Rockfon presentation titled “ROCKFON-            JA01523-JA01530
                        Chicago Metallic Integration”



                                            7
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 8 of 18 PageID #: 9997




 Ex. No.     Date                       Description                    Appendix Pages
   79      3/12/2015   Armstrong Internal PowerPoint Presentation,     JA01531-JA01605
                       “APB Americas Strategic Plan Discussion”
                       [REDACTED]
   80      3/25/2015   Email from H. Barker to D. Cookson, P. Corr -   JA01606-JA01607
                       “RE: fOLLOW UP”
   81      4/18/2015   Email from F. Pasquerello to P. Corr – “RE:     JA01608-JA01609
                       Hertz & Rockfon”
   82      4/20/2015   Sterling Associates Group, LLC report           JA01610-JA01615
   83      4/20/2015   PDF printout of Microsoft Excel embedded        JA01616-JA01678
                       workbook object (native file embedded in
                       native file of AWI00019886). Original file
                       produced in native Microsoft Excel format.
   84      4/22/2015   Email exchange re “sharing some diligence we    JA01679-JA01682
                       did on the ceilings market”
   85       5/2015     Armstrong presentation re “North American       JA01683-JA01692
                       MGPP Deck” [REDACTED]
   86      5/26/2015   RFN-NA Investment Request, Project name:        JA01693-JA01698
                       Apollo [REDACTED]
   87      5/31/2015   Email exchange re “RFN-NA April                 JA01699-JA01709
                       management package and commentary,”
                       attaching same [REDACTED]
   88      6/4/2015    Rockfon presentation titled “Apollo”            JA01710-JA01770
   89      6/15/2015   Rockfon presentation titled “Architectural      JA01771-JA01775
                       Team”
   90      6/22/2015   Email from Cory Nevins re “Presentation,”       JA01776-JA01797
                       attaching Rockfon presentation titled
                       “Welcome to Chicago! Welcome to Rockfon!”
   91      6/22/2015   Email exchange re “Apollo Business Plan         JA01798-JA01799
                       Outline RI BOD v6 - 2015-06-19.pptx”
   92      7/30/2015   Armstrong internal PowerPoint Presentation,     JA01800-JA01807
                       “Rockfon GTM Strategy” [REDACTED]
   93       8/2015     Rockfon presentation titled “ROCKFON North      JA01808-JA01817
                       America” [REDACTED]
   94       8/2015     Rockfon presentation titled “ROCKFON            JA01818-JA01842
                       capacity extension in North America”
                       [REDACTED]



                                            8
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 9 of 18 PageID #: 9998




 Ex. No.     Date                        Description                       Appendix Pages
   95      8/15/2015    Rockfon presentation titled “ROCKFON North         JA01843-JA01857
                        America” [REDACTED]
   96      8/24/2015    Rockwool presentation titled “Development of       JA01858-JA01920
                        the Group” [REDACTED]
   97      8/25/2015    Rockfon presentation titled “ROCKFON NA”           JA01921-JA01934
                        [REDACTED]
   98      8/27/2015    Letter from Armstrong to B. Pickard, President     JA01935-JA01951
                        of Interior Supply, Inc.; Armstrong
                        “Distribution Agreement” with Interior Supply,
                        Inc. effective 8/14/2015 (enclosure)
                        [REDACTED]
   99      10/14/2015   Armstrong presentation titled “ABP Americas        JA01952-JA01956
                        Preliminary Budget 2016” [REDACTED]
   100     10/20/2015   Rockfon presentation titled “Distributor           JA01957-JA01966
                        Council”
   101     11/6/2015    Email exchange re “Apollo Business Plan RI         JA01967-JA01990
                        BOD Nov 2015 v15.pptx,” attaching Rockfon
                        presentation titled “ROCKFON capacity
                        extension in North America” [REDACTED]
   102     11/19/2015   ROCKWOOL Nasdaq Copenhagen Release re              JA01991-JA01991
                        “The Rockwool Group invests in new ceiling
                        panel factory in the US”
   103     12/1/2015    Armstrong presentation titled “2015                JA01992-JA02034
                        Commercial Marketing Update”
                        [REDACTED]
   104     12/15/2015   Email re “Specification Data - hopefully not too   JA02035-JA02043
                        late,” attaching presentation titled
                        “Architectural Strategy”
   105     12/16/2015   Email exchange re “Thoughts for Today”             JA02044-JA02045
   106     12/31/2015   PDF printout of Excel workbook summarizing         JA02046-JA02048
                        Armstrong Gold Circle rebates for 2015
                        (original document produced in native
                        Microsoft Excel format) [REDACTED]
   107      1/5/2016    Email from M. Olson to P. Corr, D. Cookson –       JA02049-JA02053
                        “RE: Boston”




                                             9
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 10 of 18 PageID #: 9999




  Ex. No.     Date                        Description                        Appendix Pages
   108      1/6/2016    Email exchange re “Rockfon Pricing Update:           JA02054-JA02057
                        February 15, 2016 Increase on all Commercial
                        & Retail Ceiling Panels,” attaching Rockfon
                        Pricing Update
   109      1/8/2016    Rockfon Calendar Item, attaching presentation        JA02058-JA02106
                        titled “*Industry Stakeholders * The
                        Construction Process * Our Story”
   110      1/22/2016   Email re “Rockfon letter,” attaching letter from     JA02107-JA02108
                        Tom Prukop to Acoustical Material Services
   111      1/22/2016   Email re “Information for meeting next week,”        JA02109-JA02138
                        attaching Rockfon presentation, first slide titled
                        “10,000 Foot View” [REDACTED]
   112      1/28/2016   Armstrong presentation titled “Capitol 2016          JA02139-JA02150
                        Planning Meeting” [REDACTED]
   113      2/26/2016   Rockwool Annual Report 2015                          JA02151-JA02248
   114      2/29/2016   Armstrong presentation titled “National              JA02249-JA02282
                        Accounts 2017 Business Plan” [REDACTED]
   115      4/4/2016    Email re “RFN NA Board Meeting Minutes               JA02283-JA02286
                        March 16, 2016,” attaching Minutes of the
                        CMC LLC Board of Directors Meeting held on
                        2016-03016
   116      5/1/2016    Rockwool presentation re “Quarterly Business         JA02287-JA02381
                        Review | Systems Division” [REDACTED]
   117       6/2016     PDF printout of Microsoft Excel worksheet re         JA02382-JA02382
                        “RFN-NA Tile Sales Volumes.” Original
                        document produced in native Microsoft Excel
                        format. [REDACTED]
   118       6/2006     Rockwool presentation titled “SD Growth              JA02383-JA02398
                        Plan”
   119      6/27/2016   Rockwool outline titled “RW-NA/RFN-NA                JA02399-JA02420
                        strategy session and presentation titled “RFN-
                        NA Strategy Session” [REDACTED]
   120      6/30/2016   Email from M. Slowey to M. Olson – “Fwd:             JA02421-JA02421
                        Rockfon/IDI”
   121      7/28/2016   Armstrong Personal Learning Module re                JA02422-JA02429
                        “Channel Players”




                                              10
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 11 of 18 PageID #: 10000




  Ex. No.     Date                         Description                    Appendix Pages
    122     7/28/2016    Armstrong Personal Learning Module re            JA02430-JA02437
                         “Distribution Effectiveness”
    123     8/31/2016    Email re “RFN NA 3 yr plan - update,”            JA02438-JA02444
                         attaching presentation re “3 Year Plan RFN
                         NA” [REDACTED]
    124      9/2016      Rockfon presentation titled “RFN-NA Update”      JA02445-JA02465
                         [REDACTED]
    125      9/2016      Rockfon presentation titled “RFN-NA Update”      JA02466-JA02486
                         [REDACTED]
    126      9/2016      Rockfon presentation titled “RFN-NA Update”      JA02487-JA02503
                         [REDACTED]
    127      9/2/2016    Rockfon presentation titled “Board Meeting       JA02504-JA02516
                         Follow up | Tile Pricing”
    128      9/7/2016    Minutes of the 2nd Quarter 2016 Meeting of the   JA02517-JA02525
                         Board of Directors and Supervisory Board of
                         RWNA/RFNA
    129     10/5/2016    Email from P. Corr to C. Arguelles, J.           JA02526-JA02526
                         Niedzolkowski – “AWI New Agreement
                         Final.doc”
    130     10/27/2016   Email re “Notes from Rockfon/IDI Meeting,”       JA02527-JA02531
                         attaching same
    131     10/31/2016   USG Supply Agreement [SUBSTITUTED]               JA02532-JA02586
    132     11/1/2016    Armstrong agreement with Marjam of               JA02587-JA02596
                         Guilderland [REDACTED]
    133     11/1/2016    Email exchange re “Free Library”                 JA02597-JA02597
    134     11/3/2016    Email from P. Corr to J. Kella, C. Mitchell –    JA02598-JA02599
                         “Acousti & Rockfon”
    135     11/9/2016    Rockwool presentation titled “Quarterly          JA02600-JA02713
                         Business Review | Systems Division”
    136     11/17/2016   Email exchange re “Distributor Needed for        JA02714-JA02715
                         Rockfon - Acoustic Ceiling Tiles”
    137     12/2/2016    Armstrong Internal Document, “Investor Q&A       JA02716-JA02723
                         & [sic] Talking Points Evercore ISI Call”
    138     12/2/2016    Email exchange re “Diana Hart - Final Details    JA02724-JA02725
                         /2017 Arch Planning”




                                              11
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 12 of 18 PageID #: 10001




  Ex. No.     Date                        Description                   Appendix Pages
    139     12/23/2016   Email exchange re “2017 OPCO bonus             JA02726-JA02727
                         guidelines”
    140     12/31/2016   PDF printout of Excel workbook summarizing     JA02728-JA02730
                         Armstrong Gold Circle rebates for 2016
                         (original document produced in native
                         Microsoft Excel format) [REDACTED]
    141      1/2017      Armstrong presentation re “Contractor VOC      JA02731-JA02768
                         Study” (Allied/AMS) [REDACTED]
    142      1/2017      Armstrong presentation re “Contractor VOC      JA02769-JA02796
                         Study” (Kamco) [REDACTED]
    143      1/9/2017    Maven Associates Presentation re “Sales and    JA02797-JA02820
                         Marketing Strategy”
    144     1/12/2017    Email from P. Corr to M. Olson, D. Cookson –   JA02821-JA02821
                         “Rew and Rockfon” [REDACTED]
    145     1/13/2017    2016 Armstrong Gold Circle Promotional Plan    JA02822-JA02822
                         [REDACTED]
    146     1/19/2017    Rockfon presentation re “National Sales        JA02823-JA02850
                         Meeting”
    147      2/3/2017    Email from M. Olson to P. Corr, D. Cookson –   JA02851-JA02854
                         “RE: Competition/Rew” [REDACTED]
    148      2/6/2017    Email exchange re “Growth Initiatives during   JA02855-JA02855
                         2016: status & BPs”
    149     2/14/2017    Email re “Dodge SpecShare Results - 4 Year     JA02856-JA02856
                         History”
    150     2/14/2017    PDF printout of Microsoft Excel workbook       JA02857-JA02858
                         (attachment to ROXUL_1810781). Original
                         document produced in native Microsoft Excel
                         format.
    151     2/15/2017    Email exchange re “RFN NA Jan 2017             JA02859-JA02871
                         Financial Report and commentary” attaching
                         same
    152     2/22/2017    Email exchange re “Dodge SpecShare Results -   JA02872-JA02875
                         4 Year History”
    153     2/23/2017    Rockwool Annual Report 2016                    JA02876-JA02940
    154     2/27/2017    Armstrong email exchange re “VOC Study of      JA02941-JA02942
                         Chicago”



                                             12
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 13 of 18 PageID #: 10002




  Ex. No.     Date                       Description                      Appendix Pages
    155     2/28/2017   Email re “R3 - February monthly summary”          JA02943-JA02944
    156      3/2017     Rockwool presentation titled “Introduction to     JA02945-JA03091
                        the ROCKWOOL Group”
    157     3/1/2017    Email from D. Galvin to P. Corr - “Re:            JA03092-JA03094
                        Rockfon”
    158     3/5/2017    Rockwool slides, first slide titled “Rockfon-NA   JA03095-JA03097
                        Pricing - 2016”
    159     3/7/2017    Email exchange re “Customer Event Notes”          JA03098-JA03099
    160      4/2017     Freedonia Group Industry Study # 3507             JA03100-JA03247
                        (Ceilings Market in the US)
    161     4/3/2017    PDF printout of Microsoft Excel workbook,         JA03248-JA03256
                        including tabs “Customer Breakout,”
                        “Competitors,” “Strategy,” and “Distributor
                        Rating. Original document produced in native
                        Microsoft Excel format. [REDACTED]
    162     4/7/2017    Rockwool presentation titled “OPCO Strategy       JA03257-JA03281
                        2017-2020 for (RF-NA)” [REDACTED]
    163     4/10/2017   Rockfon presentation re “Rockfon Dodge            JA03282-JA03293
                        SpecShare Analysis”
    164     4/11/2017   Rockfon letter re: “Pricing Update: May 22,       JA03294-JA03294
                        2017 - Suspension Price Increase”
    165      5/2017     Simon•Kucher & Partners presentation titled       JA03295-JA03354
                        “Rockfon GTM Strategy Market Deep Dives”
                        [REDACTED]
    166     5/14/2017   Simon•Kucher & Partners presentation titled       JA03355-JA03409
                        “Rockfon Go-to-market Strategy”
                        [REDACTED]
    167     5/31/2017   PDF printout of Microsoft Excel file containing   JA03410-JA03415
                        contractor names. Original document produced
                        in native Microsoft Excel format.
    168     6/8/2017    Armstrong “Company Conference                     JA03416-JA03429
                        Presentation”
    169     6/12/2017   Rockfon presentation titled “Monthly Business     JA03430-JA03445
                        Review SD” [REDACTED]
    170     6/12/2017   Email exchange re “Arc Reps”                      JA03446-JA03446




                                            13
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 14 of 18 PageID #: 10003




  Ex. No.     Date                        Description                     Appendix Pages
    171     6/12/2017    PDF printout of Microsoft Excel workbook;        JA03447-JA03452
                         attachment to ROXUL_331441. Original
                         document produced in native Microsoft Excel
                         format.
    172     7/24/2017    Armstrong presentation titled “Americas Go-to-   JA03453-JA03473
                         market Discussion” [REDACTED]
    173     8/23/2017    Edited Transcript of Rockwool International      JA03474-JA03485
                         A/S Q2017 Earnings Call
    174      9/1/2017    D.I. 1 - Complaint in Roxul USA Inc., v.         JA03486-JA03507
                         Armstrong World Industries, Inc.
    175      9/5/2017    Rockfon presentation titled “Aug 2017 Monthly    JA03508-JA03513
                         Report RW-RFNA” [REDACTED]
    176      9/5/2017    Rockfon presentation titled “RW-RFNA             JA03514-JA03539
                         Overview” [REDACTED]
    177     10/1/2017    RW-NA + RW-RFNA Investment Request,              JA03540-JA03554
                         Investment Name: MAR: 2nd Rockfon Line
                         Pre-Project [REDACTED]
    178     10/10/2017   Rockfon presentation re “Rockfon-NA Apollo       JA03555-JA03561
                         & Orion Update” [REDACTED]
    179     11/30/2017   Armstrong document titled “2018 AWI              JA03562-JA03566
                         Americas Commercial Sales Training”
    180     12/5/2017    Rockfon presentation titled “RF-NA Board         JA03567-JA03589
                         Meeting” [REDACTED]
    181     12/12/2017   Email from D. Galvin to C. Everman – “RE:        JA03590-JA03590
                         Rockfon through Gyp sply”
    182     12/13/2017   Armstrong document titled “2017 Gold Circle      JA03591-JA03595
                         Distributor Programs” [REDACTED]
    183     12/23/2017   Armstrong Personal Learning Module titled        JA03596-JA03603
                         “Acoustics”
    184     12/23/2017   Armstrong Personal Learning Module titled        JA03604-JA03610
                         “Fire Resistance”
    185     12/23/2017   Armstrong Personal Learning Module titled        JA03611-JA03637
                         “Market Segments”
    186     12/31/2017   Armstrong SEC Form 10-K (2017)                   JA03638-JA03829




                                             14
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 15 of 18 PageID #: 10004




  Ex. No.     Date                         Description                   Appendix Pages
    187     12/31/2017   PDF printout of Excel workbook summarizing      JA03830-JA03832
                         Armstrong Gold Circle rebates for 2017
                         (original document produced in native
                         Microsoft Excel format) [REDACTED]
    188      1/2018      Armstrong document titled “Rockfon Update -     JA03833-JA03838
                         January 2018”
    189     1/10/2018    PDF printout of Microsoft Excel macro-enabled   JA03839-JA03873
                         workbook re 2018 Armstrong Business Plan for
                         Kamco. Original document produced in native
                         Microsoft Excel format. [REDACTED]
    190     1/15/2018    Email exchange re “Pricing Policy Update”       JA03874-JA03875
                         [REDACTED]
    191     1/16/2018    Rockfon North America Consolidated (“RW-        JA03876-JA03888
                         RFNA”) Selected Financial Data for the Month
                         Ended December 31, 2017 [REDACTED]
    192     1/29/2018    Email re “2018 Specification Goals”             JA03889-JA03889
    193     1/29/2018    PDF printout of Microsoft Excel worksheet re    JA03890-JA03890
                         “Tile Specification Goals - 2018”; attachment
                         to ROXUL_3007105. Original document
                         produced in native Microsoft Excel format.
    194      2/2018      Rockfon presentation titled “National Sales     JA03891-JA03910
                         Meeting” [REDACTED]
    195      2/2018      Rockfon draft presentation re “Welcome to       JA03911-JA03926
                         Chicago”
    196      2/2018      Rockfon presentation re “Welcome to Chicago”    JA03927-JA03977
                         [REDACTED]
    197      2/2018      Rockwool Annual Report 2017                     JA03978-JA04089
    198      2/7/2018    Email re “outline of presentation,” attaching   JA04090-JA04112
                         Rockfon presentation titled “Reflection”
    199     2/14/2018    Email re “National Sales Meeting - February     JA04113-JA04115
                         13, 2018”
    200     2/21/2018    D.I. 22-1 Rule 26(f) Report Ex. A               JA04116-JA04118
    201     2/27/2018    Email exchange re “Sean with Rockwall Inc.      JA04119-JA04120
                         looking for local Rockfon supplier”
    202      3/2018      Rockwool presentation titled “OPCO Strategy     JA04121-JA04147
                         2018-2021 RW-RFNA” [REDACTED]



                                              15
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 16 of 18 PageID #: 10005




  Ex. No.     Date                        Description                      Appendix Pages
    203     3/18/2018    Rockfon North America Consolidated (“RW-          JA04148-JA04159
                         RFNA”) Selected Financial Data for the Month
                         Ended February 28, 2018 [REDACTED]
    204     3/19/2018    PDF printout of Microsoft Excel workbook          JA04160-JA04165
                         including sheets “Actual,” “Forecast 2018,” and
                         “Tile.” [REDACTED]
    205     3/21/2018    Minutes of the 4th Quarter 2017 Meeting of the    JA04166-JA04174
                         Board of Directors and Supervisory Board,
                         RW-NA, TI-NA & RFN-NA [REDACTED]
    206     3/21/2018    Rockfon presentation titled “RF-NA Board          JA04175-JA04198
                         Meeting” [REDACTED]
    207      4/2/2018    Rockfon presentation titled “RW-RFNA QBR”         JA04199-JA04226
                         [REDACTED]
    208      5/8/2018    Transcript, Deposition of Harold Barker           JA04227-JA04321
    209     8/21/2018    Transcript, Deposition of Richard Loufek          JA04322-JA04391
                         [REDACTED]
    210     8/23/2018    Transcript, Deposition of Steve Noeth             JA04392-JA04536
    211     8/24/2018    Transcript, Deposition of Diana Hart              JA04537-JA04642
    212     8/27/2018    Transcript, Deposition of Corey Nevins            JA04643-JA04746
    213     8/31/2018    Transcript, Deposition of Thomas Kähler           JA04747-JA04865
    214      9/5/2018    Letter to S. Mader from T. Williams (L&W)         JA04866-JA04867
    215     9/11/2018    Transcript, Deposition of James Moynihan          JA04868-JA04988
    216     9/12/2018    Transcript, Deposition of Prabodh Kadkol          JA04989-JA05069
    217     9/12/2018    Transcript, Deposition of Thomas McKinney         JA05070-JA05158
                         [REDACTED]
    218     9/28/2018    Transcript, Deposition of Paul Corr               JA05159-JA05284
    219     10/2/2018    Transcript, Deposition of John Medio              JA05285-JA05429
    220     10/4/2018    Transcript, Deposition of David Cookson           JA05430-JA05500
                         [REDACTED]
    221     10/11/2018   Transcript, Deposition of Chris Marshall          JA05501-JA05600
    222     10/12/2018   Roxul USA, Inc.'s Responses to Armstrong          JA05601-JA05608
                         World Industries, Inc.'s Fourth Set of
                         Interrogatories




                                             16
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 17 of 18 PageID #: 10006




  Ex. No.     Date                         Description                     Appendix Pages
    223     10/16/2018   Transcript, Deposition of Mark Olson              JA05609-JA05686
                         [REDACTED]
    224     10/19/2018   Transcript, Deposition of Michael Reynolds        JA05687-JA05789
    225     10/23/2018   Transcript, Deposition of David McCatty           JA05790-JA05833
    226     10/23/2018   Transcript, Deposition of Laura Radius            JA05834-JA05957
    227     10/25/2018   Transcript, Deposition of Douglas Bernard         JA05958-JA06062
    228     10/26/2018   Transcript, Deposition of James Downing           JA06063-JA06105
    229     10/30/2018   Transcript, Deposition of Paul Clark              JA06106-JA06136
    230     10/31/2018   Affidavit of Frank Salters                        JA06137-JA06141
    231     11/2/2018    Transcript, Deposition of George Hughes, III      JA06142-JA06181
    232     11/6/2018    Transcript, Rockfon 30(b)(6) Deposition (John     JA06182-JA06285
                         Medio)
    233     11/6/2018    Roxul USA, Inc.'s Supplemental Responses to       JA06286-JA06293
                         Armstrong World Industries, Inc.'s Fifth Set of
                         Interrogatories
    234     11/7/2018    Transcript, Armstrong 30(b)(6) Deposition         JA06294-JA06336
                         (Thomas McKinney) [REDACTED]
    235     11/8/2018    Transcript, Armstrong 30(b)(6) Deposition         JA06337-JA06417
                         (Mark Olson) [REDACTED]
    236     11/9/2018    Roxul USA, Inc.'s Responses to Armstrong          JA06418-JA06474
                         World Industries, Inc.'s First Set of Requests
                         for Admission
    237     11/9/2018    Transcript, Deposition of Bradley Soper           JA06475-JA06592
    238     11/13/2018   Transcript, Deposition of Thomas Prukop           JA06593-JA06712
    239     11/30/2018   Expert Report of Professor Einer Elhauge          JA06713-JA06903
                         [REDACTED]
    240     11/30/2018   Expert Report of Dr. Janusz Ordover               JA06904-JA06992
                         [REDACTED]
    241     12/5/2018    Transcript, Deposition of Jens Birgersson         JA06993-JA07054
    242     12/6/2018    Declaration of Mike F. Egan                       JA07055-JA07056
    243     12/12/2018   Transcript, Deposition of Victor Grizzle          JA07057-JA07136
                         [REDACTED]




                                              17
Case 1:17-cv-01258-MAK Document 225 Filed 01/25/19 Page 18 of 18 PageID #: 10007




  Ex. No.      Date                         Description                        Appendix Pages
    244      1/4/2019      Reply Report of Profession Einer Elhauge          JA07137-JA07259
                           [REDACTED]
    245      1/4/2019      Expert Rebuttal Report of Dr. Janusz Ordover      JA07260-JA07363
                           [REDACTED]
    246      1/11/2019     Transcript, Deposition of Dr. Janusz Ordover      JA07364-JA07473
    247      1/14/2019     Transcript, Deposition of Professor Einer         JA07474-JA07584
                           Elhauge
    248      1/18/2019     Declaration of Sorojini J.M. Biswas               JA07585-JA07595


 Dated: January 21, 2019                             Respectfully submitted,

 WOMBLE BOND DICKINSON (US) LLP                      FARNAN LLP

 /s/ Kevin J. Mangan                                 /s/ Michael J. Farnan
 Kevin J. Mangan (Bar No. 3810)                      Joseph J. Farnan, Jr. (Bar No. 100245)
 1313 North Market Street, Suite 1200                Brian E. Farnan (Bar No. 4089)
 Wilmington, DE 19801                                Michael J. Farnan (Bar No. 5165)
 Tel: (302) 252-4361                                 919 North Market Street, 12th Floor
 Fax: (302) 661-7729                                 Wilmington, DE 19801
 kevin.mangan@wbd-us.com                             Tel: (302) 777-0300
                                                     Fax: (302) 777-0301
 Counsel for Defendant                               farnan@farnanlaw.com
                                                     bfarnan@farnanlaw.com
                                                     mfarnan@farnanlaw.com

                                                     Counsel for Plaintiff




                                               18
